Citation Nr: 1816822	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a prostate condition.

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction, gastroesophageal reflux disease (GERD), and hypertension.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his wife appeared before the undersigned Veterans Law Judge at a Board videoconference hearing in November 2015. The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was afforded a VA examination related to his diabetes mellitus and associated erectile dysfunction and hypertension in April 2011, almost seven years ago. In February 2012, the Veteran was afforded a VA examination related to his associated GERD. Since that time, the Veteran has submitted additional medical treatment records and provided statements both in writing and during his Board hearing to suggest a worsening in his diabetes and associated disorders. See March 2015 VA treatment record that showed Veteran would benefit from quitting his paper route. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). Because the April 2011 VA examination findings appear to not be representative of the current severity of the Veteran's diabetes and associated conditions, the claim must be remanded as a new VA examination is warranted.

Finally, the Veteran reported treatment of his prostate condition with a private physician dating back several decades at his Board hearing. See hearing transcript at page 8. On remand, the AOJ should assist the Veteran in obtaining and associating with the record all relevant private treatment records related to the prostate condition. 38 C.F.R. § 3.159(c)(1) (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of this Veteran's records of VA treatment since June 2017. The evidence obtained, if any, should be associated with the claims file. 

2. Ask the Veteran to identify and provide a release for relevant records of treatment, if applicable, from any private care provider or facility that may possess new or additional evidence pertinent to the issues on appeal. If he provides the necessary release, assist him in obtaining the records identified. Any new or additional (i.e., non-duplicative) evidence should be associated with the claims file. 

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examinations to evaluate the current severity of diabetes mellitus, type II, as well as hypertension, GERD, and erectile dysfunction. 

Prior to examination, the examiner should review the Veteran's entire claims file. The report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current severity and symptomatology for all listed disabilities and report all examination findings in a printed report. 

4.  After completing the above, and any other development that may be indicated as a result, readjudicate the Veteran's claims based on the entirety of the evidence. If any of the disabilities associated with diabetes mellitus, type II present a compensable disability picture, they should be rated separately according to the appropriate diagnostic code. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




